Case 1:19-cv-22128-RS Document 124 Entered on FLSD Docket 05/14/2020 Page 1 of 8



                     UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 19-22128-CV-SMITH/LOUIS

   WOOD MOUNTAIN FISH LLC,
   on behalf of itself and all others similarly
   situated,

                               Plaintiff,

         v.

   MOWI ASA (FKA MARINE HARVEST
   ASA), MARINE HARVEST USA, LLC,
   MARINE HARVEST CANADA, INC.,
   DUCKTRAP RIVER OF MAINE LLC,
   GRIEG SEAFOOD ASA, GRIEG
   SEAFOOD BC LTD., OCEAN QUALITY
   AS, OCEAN QUALITY NORTH
   AMERICA INC., OCEAN QUALITY USA
   INC., OCEAN QUALITY PREMIUM
   BRANDS, INC., SALMAR ASA, LEROY
   SEAFOOD GROUP ASA, LEROY
   SEAFOOD USA INC., and
   SCOTTISH SEA FARMS LTD.,

                         Defendants.
   ____________________________________/

                              JOINT SCHEDULING REPORT

         Pursuant to the Court’s Order of May 1, 2020 [ECF No. 107] directing them to file

  a joint scheduling report as required by Local Rule 16.1, the Parties have conferred and

  respectfully request the Court enter the enclosed proposed order that will require the parties

  to file a more detailed and comprehensive joint scheduling report after Plaintiffs have filed

  an Amended Class Action Complaint in this matter. In support, the Parties state as follows:
Case 1:19-cv-22128-RS Document 124 Entered on FLSD Docket 05/14/2020 Page 2 of 8



         1.     This Action (the “Indirect Action”) is an indirect antitrust case, brought

  under state and federal competition laws on behalf of indirect purchasers of Defendants’

  farm-raised salmon or products derived therefrom. The liability issues in this Indirect

  Action are similar to those alleged in In re Farm-Raised Salmon and Salmon Products

  Litigation, Case No. 19-21551-CIV-ALTONAGA/Louis (S.D. Fla.), currently pending

  before Judge Cecelia Altonaga, which involves antitrust claims brought on behalf of direct

  purchasers of many of the same defendants’ farm-raised Atlantic salmon or products

  derived therefrom (hereinafter the “Direct Action”).

         2.     Implicitly recognizing the overlap between this Indirect Action and the

  Direct Action assigned to Judge Altonaga, this Court issued an Order dated July 26, 2019

  (“July 26 Order”) directing that “Plaintiff shall file an Amended Class Action Complaint

  no later than thirty (30) calendar days following the earlier of either a ruling on a Rule

  12(b)(2) motion in the Direct Action or ruling on any other motion in the Direct Action

  brought under Rule 12(b).” [ECF No. 75 at ¶ 2.] That July 26 Order further directs that,

  within fourteen days of the date on which Plaintiffs in this Indirect Action file an Amended

  Class Action Complaint, the Parties must “propose a briefing schedule for responses” to

  that operative complaint. Id. ¶ 3. Recently, on April 20, 2020, the Court ordered that two

  related cases, Portland Hunt-Alpine Club LLC v. Mowi ASA et al., and Prime Steakhouse

  v. Mowi ASA et al., which had been transferred from the District of Maine, be consolidated

  with this Indirect Action, that all filings in the consolidated Indirect Action bear the above-

  captioned case number, and that both the Portland Hunt-Alpine Club and Prime Steakhouse

  matters be administratively closed. [ECF No. 101; Order Consolidating Cases, Prime


                                                2
Case 1:19-cv-22128-RS Document 124 Entered on FLSD Docket 05/14/2020 Page 3 of 8



  Steakhouse v. Mowi ASA et al., Case No. 20-21463-CIV-SMITH (S.D. Fla. Apr. 20, 2020)

  (ECF No. 90).] Those orders did not otherwise address the appropriate case name. Id.

         3.     Pursuant to the Court’s July 26 Order, the time for Plaintiffs in this Indirect

  Action to file an Amended Class Action Complaint or for the parties to propose a briefing

  schedule for any motions Defendants might wish to file in response has not yet run.

  Following a period for jurisdictional discovery in the Direct Action [see Direct Action ECF

  No. 174], no Rule 12(b)(2) motion was filed by any defendant. Rather, plaintiffs in the

  Direct Action filed a notice of voluntary dismissal as to one defendant in that case, Scottish

  Sea Farms Ltd. [Direct Action ECF No. 196]. Accordingly, Judge Altonaga issued a Third

  Scheduling Order requiring defendants in the Direct Action to jointly file any motion to

  dismiss no later than April 20, 2020, and set a schedule for briefing any such motions that

  concludes June 26, 2020. [Direct Action ECF No. 207.] That Order further required the

  parties in the Direct Action to file a joint scheduling report pursuant to Local Rule 16.1 no

  later than July 17, 2020, and directed that “[r]ecords already produced by Defendants to

  the Department of Justice and other foreign and domestic government entities will be

  produced to Plaintiffs upon request. All other discovery is stayed pending resolution of

  the forthcoming motion to dismiss.” Id. ¶ 5. Defendants have moved for reconsideration

  of that Order, or in the alternative for a protective order, as it pertains to documents

  produced to the European Commission [Direct Action ECF 215] and briefing on that

  motion will be complete on May 20, 2020. Defendants also have moved to dismiss the

  Direct Action, and Judge Altonaga is expected to rule on that motion sometime after their

  reply brief is filed on June 26, 2020.


                                                3
Case 1:19-cv-22128-RS Document 124 Entered on FLSD Docket 05/14/2020 Page 4 of 8



         4.     The Parties continue to work cooperatively to ensure that informal

  coordination between this Indirect Action and the Direct Action proceeds as efficiently as

  possible. To that end, Defendant Scottish Sea Farms Ltd. has agreed to produce to plaintiffs

  in this Indirect Action the same jurisdictional discovery it produced in the Direct Action,

  to enable Plaintiffs’ counsel in this Indirect Action to assess any potential jurisdictional

  issues as to that Defendant. Absent a superseding order from this Court, that production

  will be made pursuant to a protective order entered in the Direct Action that was specific

  to jurisdictional discovery. [See Direct Action ECF No. 186.] Additionally, Defendants

  have agreed to produce to Plaintiffs in this Indirect Action the same government documents

  that will be produced to plaintiffs in the Direct Action pursuant to Judge Altonaga’s Third

  Scheduling Order and the Court’s ruling on Defendants’ Motion to Reconsider Third

  Scheduling Order Based On New Information; Or In the Alternative, Motion for Protective

  Order [Direct Action ECF 215], and the parties in both actions are currently negotiating to

  effectuate that production. That production will be made pursuant to a protective order

  governing confidentiality, and the Parties will shortly submit to this Court a proposed

  protective order.

         5.     In these ways, the Parties have been diligently working to meet the Court’s

  previously set deadline and to enable Plaintiffs to file an Amended Class Action Complaint

  no later than thirty days following Judge Altonaga’s ruling on Defendants’ Rule 12(b)

  motion in the Direct Action. [See ECF No. 75 ¶ 2.] Given the uncertainty surrounding

  when such a ruling might be issued, and thus when a Consolidated Amended Class Action

  Complaint might be filed in this Indirect Action, the Parties are unable to anticipate the


                                               4
Case 1:19-cv-22128-RS Document 124 Entered on FLSD Docket 05/14/2020 Page 5 of 8



  timing and course of discovery for purposes of proposing a comprehensive joint scheduling

  report at this time.

         6.      THEREFORE, the Parties respectfully request that the Court enter an order

  directing that the deadline to file a detailed joint scheduling report with specific deadlines,

  as required per Local Rule 16.1 and by this Court’s May 1, 2020 Order, as well as the

  parties’ service of Rule of Civil Procedure 26(a) initial disclosures be due fourteen (14)

  days from the date Plaintiffs have filed an Amended and Consolidated Class Action

  Complaint in this matter.

         7.      The Parties further request that the Court order that all filings in this

  consolidated action be made under the caption In re Indirect Purchasers of Farm-Raised

  Salmon and Salmon Products Litigation, Case No. 19-22128-CIV-SMITH.



   Dated: May 14, 2020                           SHEPHERD, FINKLEMAN, MILLER &
                                                 SHAH, LLP

                                                 /s/ Jayne A. Goldstein
                                                 Jayne A. Goldstein
                                                 1625 North Commerce Parkway, Suite 320
                                                 Fort Lauderdale, FL 33326
                                                 Tel:    954-515-0123
                                                 Fax:    866-300-7367
                                                 Email: jgoldstein@sfmslaw.com

                                                 WOLF HALDENSTEIN ADLER
                                                 FREEMAN &HERZ LLP
                                                 Fred Taylor Isquith (pro hac vice)
                                                 Thomas H. Burt (pro hac vice)
                                                 Veronica Bosco (pro hac vice)
                                                 270 Madison Avenue
                                                 New York, NY 10016
                                                 Tel:    212-545-4600


                                                5
Case 1:19-cv-22128-RS Document 124 Entered on FLSD Docket 05/14/2020 Page 6 of 8



                                       Fax:   212-545-4653
                                       Email: isquith@whafh.com
                                              burt@whafh.com
                                              bosco@whafh.com

                                       LOCKRIDGE GRINDAL NAUEN
                                       P.L.L.P.
                                       Heidi M. Silton (pro hac vice)
                                       100 Washington Avenue S, Suite 2200
                                       Minneapolis, MN 55401
                                       Tel:    612-339-6900
                                       Fax:    612-339-0981
                                       Email: hmsilton@locklaw.com

                                       PRITZKER LEVINE LLP
                                       Elizabeth C. Pritzker (pro hac vice)
                                       180 Grand Avenue
                                       Oakland, CA 94612
                                       Tel:    415-692-0772
                                       Fax:    415-366-6110
                                       Email: ecp@pritzkerlevine.com

                                       VITA LAW OFFICES P.C.
                                       Richard J. Vita
                                       100 State Street, Suite 900
                                       Boston, MA 02109
                                       Tel:    617-426-6566
                                       Email: rjv@vitalaw.com

                                       Attorneys for Plaintiff Wood Mountain Fish
                                       LLC

   Dated: May 14, 2020                 By: /s/ Lawrence D. Silverman
                                       Lawrence D. Silverman
                                       Florida Bar No: 7160
                                       Diane O. Fischer
                                       Florida Bar No: 994560
                                       AKERMAN LLP
                                       Three Brickell City Centre
                                       98 SE 7th Street, Suite 1100
                                       Miami, Florida 33131
                                       lawrence.silverman@akerman.com
                                       deedee.fischer@akerman.com


                                       6
Case 1:19-cv-22128-RS Document 124 Entered on FLSD Docket 05/14/2020 Page 7 of 8




                                       SKADDEN, ARPS, SLATE, MEAGHER
                                       & FLOM LLP
                                       Karen Hoffman Lent (pro hac vice)
                                       Matthew M. Martino (pro hac vice
                                       forthcoming)
                                       One Manhattan West
                                       New York, NY 10001
                                       karen.lent@skadden.com
                                       matthew.martino@skadden.com

                                       Counsel for Defendants Mowi ASA (f/k/a
                                       Marine Harvest ASA), Mowi USA, LLC
                                       (f/k/a Marine Harvest USA, LLC), Mowi
                                       Canada West, Inc. (f/k/a Marine Harvest
                                       Canada, Inc.), and Mowi Ducktrap, LLC
                                       (an assumed name of Ducktrap River of
                                       Maine, LLC)



                                       By: /s/ John C. Seipp
                                       John C. Seipp
                                       Florida Bar No: 289264
                                       Christine L. Welstead
                                       Florida Bar No: 970956
                                       BOWMAN AND BROOKE, LLP
                                       Two Alhambra Plaza, Suite 800
                                       Miami, Florida 33134
                                       john.seipp@bowmanandbrooke.com
                                       christine.welstead@bowmanandbrooke.com

                                       CLEARY GOTTLIEB STEEN &
                                       HAMILTON LLP
                                       David I. Gelfand (pro hac vice)
                                       Matthew Bachrack (pro hac vice)
                                       2112 Pennsylvania Avenue, NW
                                       Washington, D.C. 20037
                                       dgelfand@cgsh.com
                                       mbachrack@cgsh.com

                                       Counsel for Defendants Leroy Seafood AS
                                       and Leroy Seafood USA Inc.


                                       7
Case 1:19-cv-22128-RS Document 124 Entered on FLSD Docket 05/14/2020 Page 8 of 8




                                       By: /s/ Sara L. Salem
                                       Sara L. Salem
                                       Florida Bar No: 1011429
                                       Eric J. Mahr (pro hac vice)
                                       FRESHFIELDS BRUCKHAUS
                                       DERINGER US LLP
                                       700 13th Street NW, 10th Floor
                                       Washington, D.C. 20005
                                       sara.salem@freshfields.com
                                       eric.mahr@freshfields.com

                                       Counsel for Defendants Grieg Seafood
                                       ASA, Grieg Seafood BC Ltd., Ocean Quality
                                       AS, Ocean Quality North America Inc.,
                                       Ocean Quality USA Inc., and Ocean
                                       Premium Brands, Inc.

                                       By: /s/ Adam L. Schwartz
                                       Adam L. Schwartz
                                       Florida Bar No: 0103163
                                       HOMER BONNER JACOBS ORTIZ, P.A.
                                       1200 Four Seasons Tower
                                       1441 Brickell Avenue
                                       Miami, Florida 33131
                                       aschwartz@homerbonner.com

                                       QUINN EMANUEL URQUHART &
                                       SULLIVAN, LLP
                                       Stephen R. Neuwirth (pro hac vice)
                                       Sami H. Rashid (pro hac vice)
                                       Christopher Tayback (pro hac vice)
                                       51 Madison Avenue, 22nd Floor
                                       New York, New York 10010
                                       865 S. Figueroa Street, 10th Floor
                                       Los Angeles, California 90017
                                       stephenneuwirth@quinnemanuel.com
                                       samirashid@quinnemanuel.com
                                       christayback@quinnemanuel.com

                                       Counsel for Defendant SalMar ASA




                                       8
